IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

EUGENE HEATLY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1442

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 3, 2016.

An appeal from an order of the Circuit Court for Duval County.
Mark J. Borello, Judge.

Eugene Heatly, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.